DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 16 November 2021 was accepted and entered.  Accordingly, claim(s) 1 and 9 has/have been amended.  Claim(s) 4-5, 7-8, and 12-13 has/have been cancelled.  No claim(s) has/have been newly added.  Thus, claims 1-3, 6, 9-11, and 14 are currently pending in this application.
In view of the amendment, the previous rejection under 35 USC 112 has been withdrawn.

Response to Arguments
Applicant's arguments filed 16 November 2021 have been fully considered but they are not persuasive.
Applicant argues that the rejection under 35 USC 103 are improper, because the objects of measure of dissimilar and one of ordinary skill in the art would lack instruction or motivation to combine. The motivation to combine the teachings of Platt and Nakahara was previously presented in the rejection. As previously presented the motivation for combining is “for the benefit of improved accuracy.”
Applicant argues that the radionuclide particles of Nakahara and neutrons of Platt have no concept of decay. A radionuclide is a radioactive substance. A radioactive 
In response to applicant's argument that Nakahara and Platt are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Nakahara and Platt are in the field of applicant’s endeavor, detection of radiant energy.
Applicant argues that Platt does not teach energy scanning performed in a state in which a measurement energy range is divided into a plurality of energy bands having the same band width. Platt teaches dividing the measurement into a plurality of energy bands having the same band width, for example 0.1 MeV, 0.2 MeV, and 0.3 MeV ([0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Nakahara (JP 2005-249667) in view of Platt et al. (US 20140158893).

With respect to claims 1 and 9, Nakahara teaches a radioactivity measurement method comprising: 
measuring radioactivity of a radioactive sample while performing energy (paragraph 0017-18, further see intensity or ray energy claim 1) scanning and time scanning (see time shown in Fig. 3), wherein: 
generating database (see paragraph 0017-18, 0027-28, or claim 1 of Nakahara) from data sets about time-energy relationships obtained from the time scanning and energy scanning; and 
obtaining, from the database, a radioactivity measurement value (see paragraphs 0015, 0020, 0036, high speed evaluation 0045).
Nakahara does not teach the dividing the range. Platt teaches the energy scanning is performed in a state in which a measurement energy range is divided (see channels and sub channels paragraphs 0033-35) into a plurality of energy bands having the same band width. It would have been obvious to one of ordinary skill at the time of the invention to use the channels on Platt in the scanning or Nakahara for the benefit of improved accuracy.
Nakahara teaches the time scanning is performed to count (in seconds see dose measured in ms) a time (time of actual emission) of radioactivity decay on a predetermined time duration basis (time of detections and measurements are performed). Platt teaches the energy band basis. It would have been obvious to one of 

With respect to claim 2-3 and 10-11, Nakahara teaches estimating the nuclide-based radioactivity decay characteristic includes using a data random extraction technique (see Monte Carlo method paragraph 9-10).

With respect to claim 6 and 14, Nakahara does not teach the number of data sets. Databases are known to include 3 to 6 thousand sets of which the Examiner takes Official Notice. It would have been obvious to one of ordinary skill at the time of the invention to modify Nakahara to use a data set of 3000 in order to accurately estimate the measured detections and/or since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The common knowledge or well-known in the art statement(s) is/are taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate (See MPEP 2144.03(c)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286. The examiner can normally be reached Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/C.F./Examiner, Art Unit 2884